ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_03_FR.txt. 379

OPINION INDIVIDUELLE DE M. MOSLER
[Traduction]

Bien que je partage !’opinion formulée par la Cour dans le dispositif de
l'avis consultatif et que je souscrive dans une large mesure aux motifs
avancés a l’appui de cette opinion, je crois devoir soulever un certain
nombre de questions qui appellent, 4 mon sens, un complément d’expli-
cations ou une argumentation différente.

I. QUESTIONS DE PROCEDURE

1. La Cour s’en tient dans la présente affaire au principe dûment établi
de sa jurisprudence selon lequel, malgré le caractére discrétionnaire que
l'article 65 du Statut donne à sa compétence consultative, une demande
davis ne doit en principe pas être rejetée, sauf raison décisive justifiant un
tel refus (voir le paragraphe 45 du présent avis et la référence à la Demande
de réformation du jugement n° 158 du Tribunal administratif des Nations
Unies, avis consultatif, C.J. Recueil 1973, p. 183). Ayant relevé tous les
défauts dont est entachée la procédure suivie en l’espèce, elle n’hésite pas
cependant à constater que « les irrégularités qui, depuis le début, ont
marqué la présente affaire pourraient fort bien être considérées comme des
« raisons décisives » permettant à la Cour de décliner la requête » (par. 45).
Manifestement, la Cour considère qu’au cours du processus qui a abouti à
la demande d'avis consultatif, le Comité des demandes de réformation a si
gravement dérogé à plusieurs principes fondamentaux de la procédure
judiciaire, qu’elle aurait pu rejeter la requête sans abuser du caractère
discrétionnaire de sa compétence tel qu’il ressort de sa jurisprudence.

2. La présente espèce soulève en effet, au sujet du respect de ces prin-
cipes, des doutes sensiblement plus nombreux que les affaires où la Cour
avait déjà été appelée à rendre un avis sur les jugements du Tribunal
administratif de l'Organisation internationale du Travail et du Tribunal
administratif des Nations Unies (C.LJ. Recueil 1973, p. 166, et C.I.J.
Recueil 1956, p.77). La Cour s’est, cette fois, trouvée confrontée à des
problèmes nouveaux tenant, d’une part, à ce que la demande de réforma-
tion du jugement du Tribunal administratif n’émanait ni du Secrétaire
général ni du fonctionnaire intéressé, mais d’un Etat Membre de l’Orga-
nisation des Nations Unies siégeant au comité appelé à se prononcer sur
ladite demande ; et, d’autre part, au fait qu’elle a eu connaissance pour la
première fois de divers aspects de la procédure dudit comité, grâce à la
transcription des débats de ce dernier (A/AC.86(XX)/PV.1, PV2 et
Add.1, 21 juillet 1981). Cette source nouvelle d’information a donné à la
Cour l’occasion, qui lui avait fait défaut en 1973, de se pencher sur la

58
DEMANDE DE REFORMATION (OP. IND. MOSLER) 380

manière dont les débats menant à la décision de solliciter un avis consul-
tatif étaient conduits au sein d’une instance qu’elle avait qualifiée à
l’époque d’organe politique ayant des fonctions quasi judiciaires.

La Cour avait fait observer en 1973 que le Comité des demandes de
réformation participait à une procédure qui, globalement, était une pro-
cédure judiciaire, et où il se trouvait interposé entre le Tribunal adminis-
tratif, chargé de rendre un jugement, et la Cour, à qui il incombait de
donner un avis sur une ou plusieurs des questions juridiques prévues à
l'article 11, paragraphe 1, du statut du Tribunal. Elle avait souligné que le
Comité était un organe politique subsidiaire de l’Assemblée générale, mais
dont les fonctions, à l’intérieur de l’ensemble du système judiciaire, étaient
de nature quasi judiciaire. Cette distinction, sur laquelle elle revient dans le
présent avis, est fondamentale. Il en découle en effet, d’une part, que les
exigences auxquelles doit satisfaire le Comité ne sont pas entièrement
celles d’une instance judiciaire, mais, de l’autre, que les principes fonda-
mentaux de l’action en justice, tels qu’ils sont généralement admis dans les
systèmes de droit interne et dans les institutions internationales à vocation
juridique, doivent être observés.

En 1973, la Cour s'était bornée à faire des observations sur la compo-
sition et les fonctions du Comité, sans en analyser les méthodes de travail —
dont elle ne savait alors rien. De ce fait, elle s'était presque exclusivement
souciée de savoir si le recours à la juridiction consultative pour la réfor-
mation des jugements du Tribunal administratif des Nations Unies était
compatible avec son caractère judiciaire, et si cette procédure autorisait
une pleine et entière application des dispositions de son Statut et de son
Règlement. Les particuliers n’ayant pas qualité pour se présenter devant
elle en vertu de son Statut, la Cour s'était essentiellement préoccupée de
l'inégalité entre les parties au différend initial, à savoir le Secrétaire général
et le fonctionnaire. Dans les affaires contentieuses, en effet, les parties ont
toujours la possibilité de présenter des exposés oraux en audience pu-
blique, alors que, dans les affaires mettant en jeu la compétence consul-
tative, la procédure orale n’est pas indispensable. En 1973, la Cour avait
donc pu tourner la difficulté en décidant de ne pas tenir d’audiences,
solution qui lui était facilitée par la résolution 957 (X) de l’Assemblée
générale, où celle-ci recommande que le Secrétaire général et, le cas
échéant, l'Etat Membre demandeur s’abstiennent de faire des exposés
oraux. Et elle avait estimé que l’exigence de l’égalité entre les parties était
satisfaite par la présentation d’exposés écrits (C.1.J. Recueil 1973, p. 181),
malgré les doutes sérieux émis à cet égard par certains de ses membres et
consignés dans leurs opinions individuelles. Dans le présent avis, la Cour
ne revient pas sur l’opinion qu’elle avait exprimée à l’époque. Je ne puis
cependant m'empêcher de regretter qu’il existe désormais une catégorie
entière d’affaires relevant de la compétence de la Cour où la présentation
d’exposés oraux est pratiquement exclue à jamais. C’est là une situation
foncièrement différente de celle qui se produirait si, au vu des circons-
tances d’une espèce déterminée, la Cour décidait qu’elle peut s'acquitter
de sa mission sur la seule foi des exposés écrits. La procédure consultative

59
DEMANDE DE RÉFORMATION (OP. IND. MOSLER) 381

prévue pour connaître des demandes de réformation des jugements du
Tribunal administratif ne permet pas à la Cour d’user de sa discrétion à cet
égard.

3. Peut-être la Cour pourrait-elle remédier à ce défaut en demandant
par écrit les compléments d’information qu’elle souhaite obtenir en sus du
texte de la requête et de la documentation qui y est jointe. L’inconsistance
du système est toutefois révélée à ce stade par un autre problème, d’im-
portance secondaire il est vrai. En effet, c’est au Comité qu’il appartient de
décider si une demande de réformation repose sur des bases sérieuses pour
l’un des motifs énoncés à l’article 11, paragraphe 1, du statut du Tribunal.
La demande est donc formulée par le Comité. Mais elle est transmise à la
Cour par le Secrétaire général, qui était partie au différend initial et qui
peut, comme dans le cas présent, ne pas objecter au jugement soumis à la
Cour pour réformation. C’est dire que le Secrétaire général risque d’éprou-
ver des difficultés à répondre aux questions de la Cour sur des points sur
lesquels seul le Comité, protagoniste de l’affaire mais organe dépourvu de
toute permanence et de toute possibilité de contact direct avec la Cour,
possède les éléments voulus. Cette difficulté n’est pas insoluble, mais elle
est loin de faciliter la procédure, et elle ajoute, en lui attribuant une
fonction supplémentaire, à la complexité du rôle du Secrétaire général. Elle
est due à l’existence de contradictions quasi inévitables entre les trois
degrés d’instance en cause : le Tribunal administratif, qui statue sur une
affaire opposant un fonctionnaire au Secrétaire général ; le Comité, qui est
uniquement convoqué pour décider si la demande de réformation repose
sur des bases sérieuses ; et la Cour, qui, sur le plan juridique, n’a pas à
connaître du différend proprement dit entre les parties mais seulement de
la question formulée dans la requête.

4. La requête, dans la mesure où elle met en jeu les quatre motifs de
contestation visés à l’article 11, paragraphe 1, du statut du Tribunal,
ramène à la motivation du jugement. Le rôle de la Cour à cet égard
s'apparente à celui d’une cour de cassation, de compétence limitée à
certaines questions de droit et de procédure. Un avis consultatif ne saurait
toutefois, de par sa nature même, être la décision ultime et clore le débat.
Aussi le paragraphe 3 de l’article 11 institue-t-il un système complexe, qui
vise à transformer l’avis rendu par la Cour en une décision finale prise par
le Secrétaire général ou par le Tribunal, sur la base de cet avis. Ainsi que la
Cour Pa fait observer en 1973 :

« le fait qu’en vertu de l’article 11, paragraphe 3, du statut du Tribunal
administratif l’avis rendu par la Cour doive avoir un effet décisoire à
l'égard des questions en litige dans l’affaire ne met pas obstacle à ce
que la Cour réponde à la requête. Certes cette conséquence dépasse la
portée attachée par la Charte et par le Statut de la Cour à un avis
consultatif. Elle résulte cependant non pas de l’avis consultatif lui-
même mais d’une disposition contenue dans un instrument autonome
qui a force de loi pour les fonctionnaires et le Secrétaire général. »
(C.LJ. Recueil 1973, p. 182, par. 39).

60
DEMANDE DE RÉFORMATION (OP. IND. MOSLER) 382

Cette analyse, assurément exacte sur le plan de l’interprétation juridique
du processus de réformation, n’en éclaire pas moins les incohérences de
l’ensemble du système.

5. Dans les affaires antérieures, la Cour avait considéré que les imper-
fections du système, abstraction faite des erreurs de procédure, n’étaient
pas de nature à compromettre l’exercice de sa fonction judiciaire. Comme
cependant on peut douter que la procédure consultative soit la solution qui
réponde le mieux au vœu exprimé par l’Assemblée de disposer d’un mode
de réformation des jugements du Tribunal administratif, il me semble utile
de souligner certaines des faiblesses dudit système. Malgré absence de
raisons décisives de nature à motiver un rejet de la requête dans le cas
présent, les circonstances de l’espèce placent en effet ces faiblesses sous un
jour nouveau. Les irrégularités de procédure commises par le Comité, alors
surtout que la demande émanait d’un Etat Membre, soulèvent des pro-
blèmes que la Cour ne pouvait prévoir en 1973. Dans la présente espèce, la
Cour a connaissance de la procédure suivie par le Comité, et cela oblige à
définir les critères que ce dernier doit respecter dans lexercice de sa
fonction « quasi judiciaire ». La condition principale à cet égard est,
comme il est dit au paragraphe 30 de l’avis, le respect du principe de
l'égalité entre les parties, et je m’associe aux critiques formulées par la Cour
à ce propos. J’ajouterai même que la discrimination à l'encontre du fonc-
tionnaire intéressé me semble plus grave encore qu’il n’est dit dans l’avis,
car rien ne montre dans la transcription des débats que les observations
écrites du conseil de M. Mortished aient joué un rôle quelconque dans les
travaux du Comité.

6. Il importe, indépendammment des irrégularités commises dans la
présente espèce, et qui devraient pouvoir être évitées à l’avenir, de tenter de
définir le rôle exact du Comité, organe interposé entre une instance judi-
ciaire statuant au contentieux, et la Cour, juridiction consultative rendant
un avis sur certains points de droit soulevés par ce jugement. Que le Comité
décide ou non qu’il existe des bases sérieuses à une demande de réforma-
tion, sa décision doit en effet s’inspirer de considérations juridiquement
fondées et correspondant à la tâche qui lui est impartie en sa qualité
d’organe subsidiaire de l’Assemblée générale, intégré dans un processus
judiciaire. La question à laquelle il faut répondre est donc celle des raisons
que le Comité peut légitimement invoquer pour décider de rejeter ou
d’entériner une demande de réformation. Etant donné qu’il n’appartient
pas au Comité de réformer le jugement, ses fonctions consistent unique-
ment, pour reprendre les termes utilisés par la Cour en 1973 :

« à examiner sommairement les objections qui peuvent être soulevées
contre les jugements du Tribunal et à décider si les demandes ten-
dant à ce que la Cour réexamine la question par voie d’avis consul-
tatif reposent sur des bases sérieuses » (C.I.J. Recueil 1973, p. 176,
par. 25).

Le critère que le Comité doit appliquer pour conclure que Paffaire consi-
dérée se prête à réformation consiste, à mon avis, à apprécier la validité des

61
DEMANDE DE RÉFORMATION (OP. IND. MOSLER) 383

objections formulées contre le jugement par rapport aux quatre motifs qui
habilitent la Cour à réformer le jugement par la voie consultative. Le
Comité n’a pas à entrer dans le détail de la question. Il suffit, pour
l’autoriser à entériner la demande, qu’il soit provisoirement convaincu que
la Cour peut censurer le jugement pour un ou plusieurs des quatre motifs
en question. Pour qu’il s’acquitte de la fonction de filtrage des demandes
qui lui est dévolue, il faut et il suffit que l'examen de la demande auquel il
procède s’inscrive dans ce cadre.

7. Bien que le Comité se compose de membres qui ne sont pas choisis en
raison de leurs connaissances, mais en leur qualité de représentants des
Etats ayant siégé au Bureau de la derniére en date des sessions ordinaires
de l’Assemblée générale, ses décisions ne doivent pas être motivées par des
considérations d'ordre politique ou financier. En tant qu’élément du sys-
tème de réformation judiciaire, le Comité ne peut légitimement statuer que
sur la base du droit régissant l’ensemble du système, et il ne saurait y avoir
d’autres bases à ses décisions que celles résultant de la définition qui est
donnée de sa compétence aux paragraphes 1 et 2 de l’article 11. Dans
l'exercice des pouvoirs qui lui sont impartis, le Comité agit, selon moi, dans
l'intérêt commun de l'Organisation des Nations Unies, qui est d’assurer le
contrôle des jugements du Tribunal administratif par la Cour dans les
affaires qui nécessitent une réformation en vertu de la résolution 957 (X).
Peut-être serait-il préférable que la composition du Comité soit perma-
nente, et que ses membres soient soustraits à toute directive. Si je me
permets de faire ces observations, ce n’est pas qu’il y ait lieu en lespèce de
croire que l’on ait avancé des arguments qui ne fussent pas de nature
juridique : c’est pour essayer de définir le rôle du Comité, situé à mi-
chemin entre le Tribunal et la Cour, tel qu’il me paraît découler de la
logique d'ensemble du système.

8. La décision de la Cour de donner suite à la requête, en dépit des
irrégularités constatées dans la procédure du Comité, procède de deux
motifs différents, l’un positif — le devoir qu’elle a d’aider l'Organisation
des Nations Unies — et l’autre négatif — absence de raison décisive de
rejeter la requête (voir par. 45). Jai, non sans hésitation, voté en ce sens,
parce que je partage l’opinion, exprimée au paragraphe 45, que le rôle
judiciaire de la Cour n’est ni compromis ni discrédité par cette décision. A
cette opinion, j’ajouterai toutefois les quelques considérations ci-après. En
dépit des imperfections inhérentes à l’ensemble du système, telles que je les
ai indiquées ci-dessus, et en dépit des faiblesses qui ont été constatées en
l'espèce au stade intermédiaire de la procédure devant le Comité, la Cour a
pu rendre son avis consultatif en toute indépendance et impartialité, con-
formément à la procédure judiciaire prévue par son Statut et son Règle-
ment. La Cour a pu élucider, en interprétant la demande de réformation et
en se référant aux délibérations du Comité, le sens exact d’une requête mal
formulée, et examiner la question sur la base du dossier qui lui avait été
soumis. L'information ainsi mise à sa disposition n’était pas unilatérale et
elle lui permettait d'étudier l'affaire dans tous ses aspects juridiques per-
tinents. Les vices de procédure dans la présente espèce n’ont donc pas eu

62
DEMANDE DE RÉFORMATION (OP. IND. MOSLER) 384

pour conséquence de désavantager Mortished quant à la détermination
objective du droit par tous les moyens juridiques applicables. C’est uni-
quement parce que ce critère était respecté que j’al pu considérer la requête
recevable.

IL. LA DIMENSION DITE « CONSTITUTIONNELLE » DE L’AFFAIRE

1. D’après les Etats-Unis, la question principale soulevée par la
requête serait « de savoir si, eu égard à toutes les circonstances de l’af-
faire, le Tribunal administratif a dûment pris en considération les déci-
sions de l’Assemblée générale concernant la prime de rapatriement... »
(A/AC.86/R.97, 17 juin 1981). Les Etats-Unis entendaient ainsi souligner
la « dimension constitutionnelle » de la question qui, d’aprés ce pays,
met en jeu l’autorité de l’article 101 de la Charte et les pouvoirs qui en
dérivent pour l’Assemblée. En effet, la requête, formulée par le Comité
dans des termes identiques aux termes utilisés dans la demande des Etats-
Unis, donne à penser que le Tribunal n’aurait pas donné immédiatement
effet à la résolution 34/165 de l’Assemblée générale du 17 décembre 1979
(voir par. 1 de l'avis), dont le passage consacré à la prime de rapatriement
se lit comme suit :

« L'Assemblée générale...

Décide que, avec effet au 1er janvier 1980, les fonctionnaires n’ont
droit à aucun montant au titre de la prime de rapatriement à moins
qu'ils ne présentent des pièces attestant qu'ils se réinstallent dans un
pays autre que celui de leur dernier lieu d’affection ».

2. Selon la Cour, le Tribunal n’a pas contesté que cette résolution fût
applicable à compter de la date qui y était indiquée : il l’a interprétée en
tenant compte des intentions de l’Assemblée générale et en faisant valoir
que celle-ci n’avait pas envisagé de compléter ou de modifier les disposi-
tions du statut du personnel relatives à la prime de rapatriement. L’As-
semblée n’avait jamais prétendu, si l’on en croit le Tribunal, que les
dispositions du le” juilliet 1979 fussent entachées d’un vice qui en affectat
la validité (voir le paragraphe 53 de l'avis et le paragraphe XIV du juge-
ment). De cet argument, la Cour conclut que le Tribunal n’a pas statué qu’il
ne pouvait être donné immédiatement effet à la résolution 34/165, mais au
contraire que M. Mortished avait subi un préjudice précisément parce que
le Secrétaire général avait donné à ce texte un tel effet en appliquant une
version du règlement du personnel qui ne contenait plus la disposition
transitoire 109.5 f}, en vertu de laquelle M. Mortished était en droit de
percevoir la prime de rapatriement sans avoir à justifier de sa réinstallation
(par. 55 de l’avis). Cette conclusion écarte l’argument de la « dimension
constitutionnelle », car, si l’on souscrit à cette interprétation, qui est celle
donnée dans l'avis, le Tribunal n’a pas méconnu la résolution de l’Assem-
blée générale ; il s’est borné à ordonner réparation du préjudice subi du fait

63
DEMANDE DE RÉFORMATION (OP. IND. MOSLER) 385

des mesures que le Secrétaire général a cru devoir prendre pour appliquer à
M. Mortished la résolution 34/165 de l’Assemblée générale.

3. Si en effet le Tribunal n’a pas écarté directement la résolution 34/165
de l’Assemblée générale, il reste néanmoins à savoir s’il ne l’a pas fait
indirectement, en enjoignant au Secrétaire général de réparer le préjudice
qu’il avait causé à M. Mortished en refusant de lui verser la prime de
rapatriement après le 1er janvier 1980 sans avoir la preuve de sa réinstal-
lation, conformément à la décision de l’Assemblée générale telle qu’il
linterprétait. implicitement, en effet, le Tribunal s’est prononcé sur l’effet
de la résolution 34/165 : il l’a interprétée comme n’ayant pas modifié les
dispositions pertinentes du statut du personnel, et cette interprétation a
pour conséquence que le droit applicable à M. Mortished était composé de
l'article 12.1 du statut du personnel et de la disposition 109.5 /) du règle-
ment du personnel. On est donc bien obligé de conclure que le Tribunal a
censuré la manière dont le Secrétaire général avait compris la résolu-
tion 34/165. Dans son avis, la Cour ne va pas jusqu’à s’interroger sur le
point de savoir si cette interprétation de la résolution 34/165 est correcte et
si, dans le cas contraire, la décision d’indemniser le fonctionnaire en cause
ne constitue pas une ingérence dans les pouvoirs que l’Assemblée générale
tient de l’article 101, paragraphe 1, de la Charte. Or c’est dans cette hypo-
thèse que se poserait la question de savoir si le Tribunal a commis, au sujet
d’une disposition de la Charte, une erreur de droit qui se serait simulta-
nément traduite par un exces de juridiction ou de compétence.

4. L’examen de cette question supplémentaire m’a permis de conclure
que le Tribunal n’avait pas commis d’erreur de droit concernant la dis-
position précitée de la Charte et que par conséquent il n’avait pas empiété
sur les prérogatives de Assemblée générale. Je n’ai donc pas éprouvé de
difficulté à voter en faveur de l’ensemble du dispositif de 1’ avis, et je suivrai,
en expliquant les raisons qui m'ont guidé, l'opinion exprimée par la Cour
dans son avis de 1973 :

«la Cour ne s’en tient pas à la teneur de la décision contestée elle-
même mais elle prend en considération tous les aspects de la procédure
qui s’est déroulée devant le Tribunal ainsi que tous les éléments
pertinents ... au sujet des objections soulevées contre le jugement »
(C.LJ. Recueil 1973, p. 188, par. 49).

L'Assemblée générale avait décidé dans la résolution en cause qu’à comp-
ter du 1e janvier 1980 les fonctionnaires n'auraient droit à la prime de
rapatriement que s’ils produisaient des pièces attestant leur réinstallation
dans un autre pays. Selon moi, cette disposition signifiait que, le droit de ne
pas apporter cette preuve ayant disparu, il ne devait plus être fait de
versement, à compter de la date en question, aux membres du personnel
qui ne produiraient pas les justificatifs requis. Tel est, à mon sens, le
contenu objectif du libellé de la résolution. Il n’y a donc pas lieu d’étudier
les travaux préparatoires concernant ce texte. Cependant, cette interpré-

64
DEMANDE DE REFORMATION (OP. IND. MOSLER) 386

tation ne signifie pas nécessairement que la situation juridique de M. Mor-
tished, telle qu’elle avait été consacrée ou créée par la disposition transi-
toire, fût modifiée pour autant. La disposition transitoire en question avait
en effet été insérée dans le règlement du personnel en vue de donner effet à
la résolution 33/119, où l’Assemblée générale décidait notamment

« que le paiement de la prime de rapatriement aux fonctionnaires qui
peuvent y prétendre sera subordonné à la présentation, par les inté-
ressés, de pièces attestant leur changement effectif de résidence. Selon
les modalités qui seront établies par la Commission {de la fonction
publique internationale] ».

Les modifications au règlement du personnel par lesquelles la Commission
de la fonction publique internationale avait cru mettre en œuvre correc-
tement la résolution 33/119 de l’Assemblée devenaient ainsi partie inté-
grante du règlement, en vertu d’une décision prise par le Secrétaire général
dans le cadre de ses pouvoirs de chef de ladministration. Ces modifica-
tions, après avoir été dûment édictées, ont régi à partir du 1er juillet 1980
les relations juridiques entre l'Organisation des Nations Unies et les fonc-
tionnaires intéressés (on se reportera à ce sujet au paragraphe liminaire,
intitulé « Portée et objet », du statut du personnel, ainsi qu’à la disposi-
tion 101.1 du règlement du personnel, relative à la validité pour tous les
membres du personnel du règlement édicté par le Secrétaire général ).

5. Tous les systèmes de droit interne acceptent le principe que les
administrés peuvent invoquer la validité des règles juridiques dûment
adoptées par les pouvoirs compétents et promulguées dans les formes
voulues. Le droit de l'Organisation des Nations Unies régit les relations
entre l'Organisation et ses fonctionnaires de manière analogue au droit
interne. Le Tribunal a donc eu raison de statuer que M. Mortished détenait
un droit qui découlait de la modification apportée à la disposition 109.5 du
règlement du personnel par l’addition de l'alinéa f). Si la Commission de la
fonction publique internationale a mal interprété la résolution 33/119 de
l’Assemblée générale et si le Secrétaire général a par la suite modifié la
disposition 109.5 d’une manière qui n’était pas conforme à la volonté
exprimée dans cette résolution, cette erreur d’interprétation est imputable
à Organisation des Nations Unies et non au fonctionnaire, lequel, étant
lié par le règlement, est en contrepartie fondé à se fier à la validité des règles
qui y figurent.

6. Le Tribunal a jugé que la disposition transitoire 109.5 f) donnait titre
aux fonctionnaires intéressés à se prévaloir d’un droit acquis. Il s’est
appuyé à cet effet sur l’article 12.1 du statut du personnel, en vertu duquel
ce statut peut être complété ou amendé par l’Assemblée générale, sans
préjudice des droits acquis des fonctionnaires. Comme le dit la Cour dans
son avis, la question de savoir si le droit dont jouit un fonctionnaire doit
être tenu pour « acquis » relève de la compétence du Tribunal. Celui-ci, en
se prononçant sur ce point, ne statue pas sur une question « concernant les
dispositions de la Charte » au sens de son statut et n’excède donc ni sa
juridiction ni sa compétence.

65
DEMANDE DE RÉFORMATION (OP. IND. MOSLER) 387

7. Dans la résolution 34/165, l’Assemblée générale a pris une décision
qui, si l’on souscrit à l'interprétation que j’en ai donnée plus haut, con-
tredisait les termes de la disposition 109.5 f) du règlement du personnel
pour ce qui est des paiements postérieurs au 31 décembre 1980. Cette
résolution n’amendait pas les dispositions du statut en vigueur et ne
stipulait pas que, pour l’Assemblée générale, les droits protégés par la règle
transitoire ne pouvaient être tenus pour acquis au sens de l’article 12.1 du
statut du personnel. Or le statut du personnel de Organisation des
Nations Unies tire son origine de la résolution 590 (VI), adoptée par
l'Assemblée générale le 2 février 1952 en application de l’article 101, para-
graphe 1, de la Charte (Documents officiels de l’Assemblée générale, sixième
session, supplément n° 2 (A/2119)). Et, d’après les dispositions liminaires
qui font partie du texte annexé à cette résolution, le statut du personnel
énonce

« les conditions fondamentales d'emploi, ainsi que les droits, obliga-
tions et devoirs essentiels du Secrétariat de l'Organisation des Nations
Unies. II pose les principes généraux à suivre pour le recrutement et
l'administration du Secrétariat. Le Secrétaire général, en sa qualité de
chef de l’administration, édicte et applique dans un règlement du
personnel telles dispositions compatibles avec ces principes qu'il juge
nécessaires. »

Au cours des années qui ont suivi, et jusqu’à aujourd’hui, le statut a de
temps à autre été amendé par des résolutions de l’Assemblée prévoyant, en
termes précis énoncés en annexe à ces résolutions, l’introduction de textes
nouveaux dans les articles en vigueur du statut (voir la liste en tête de
l'édition de 1981 du statut du personnel, ST/SGB/Rev.13). Il est vrai que
l'Assemblée, lorsqu'elle traite des questions touchant aux conditions d’em-
ploi du personnel, n’apporte pas toujours des amendements en bonne et
due forme au statut, et qu’il existe à cet égard d’autres formes de décisions
dont doivent tenir compte les organes intéressés par leur application. Dans
le cas présent, toutefois, l’article 12.1 protège explicitement « les droits
acquis des fonctionnaires » contre toute addition ou modification au statut
du personnel qui serait susceptible de les compromettre. Et la résolu-
tion 33/119 comporte, dans un passage qui n’intéresse pas directement le cas
qui nous occupe, un libellé précis d’amendement 4 ce statut. Mais, sur la
question de la réinstallation, l’Assemblée s’y contentait de demander à la
Commission de la fonction publique internationale de mettre en œuvre un
certain principe d’action, sans modifier sur ce point précis les dispositions
du statut du personnel. La résolution 34/165 n’a pas davantage modifié ces
dispositions. La question de l’existence — ou de l’inexistence — des droits
acquis des fonctionnaires avait été évoquée au cours des débats ; l’Assem-
blée ne pouvait donc l’ignorer. Dans ces conditions, le Tribunal ne pouvait
faire autrement que d'appliquer l’article 12.1 du statut du personnel, et de
ne pas appliquer une disposition du règlement qui, dès lors que le Tribunal
tenait pour « acquis » le droit de M. Mortished, contredisait dans ses effets
ledit article 12.1.

66
DEMANDE DE RÉFORMATION (OP. IND. MOSLER) 388

8. L'article 12.1 du statut du personnel est le texte qui prévaut dans la
hiérarchie des normes juridiques pertinentes en la présente espèce. La
résolution 34/165 ne pouvait avoir pour effet de modifier le droit appli-
cable, puisqu’elle n’en portait pas amendement et qu’elle ne disait pas que
Assemblée avait résolu soit d’écarter application de cet article, soit
d’affirmer que le droit 4 la prime de rapatriement dans les conditions
énoncées à la disposition 109.5 f) ne pouvait être tenu pour acquis au sens
de l’article 12.1. Il reste d’ailleurs à savoir si, compte tenu des principes
régissant la répartition des pouvoirs entre les divers organes des Nations
Unies, une décision de cette nature aurait lié le Tribunal. La question peut
cependant être laissée sans réponse pour le moment, puisque le problème
ne se pose pas en l’espèce, faute d’indication à cet effet dans la résolu-
tion 34/165.

9. Les considérations ci-dessus, s’ajoutant à celles qui sont énoncées
dans l’avis, m’aménent à conclure que la résolution 34/165 ne modifiait
pas le droit applicable à M. Mortished. Le Tribunal n’a donc pas com-
mis d’erreur de droit concernant les dispositions de la Charte. Cela, à mon
sens, signifie que l’affaire Mortished n’a pas de « dimension constitution-
nelle ».

(Signé) H. MOSLER.

67
